Case 1:19-cv-02250-KAM-LB Document 9 Filed 09/23/20 Page 1 of 1 PageID #: 44




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 JEFFREY JOSEPH,                                                            JUDGMENT

                                    Petitioner,                             18-CV-1877(KAM)
                                                                            19-CV-2250(KAM)
                                    v.

SUPERINTENDENT,
                                    Respondent.
 ---------------------------------------------------------------X
         A Memorandum and Order of Honorable Kiyo A. Matsumoto, United States District

Judge, having been filed on September 22, 2020, denying and dismissing both of Mr. Joseph’s

Section 2254 petitions; granting the issuance of a certificate of appealability with respect only to

Mr. Joseph’s claim that the prosecutor engaged in misconduct that violated Mr. Joseph’s due

process rights by posing questions to witnesses regarding alleged gang affiliation; denying the

issuance of a certificate of appealability with respect to his other asserted grounds for relief ; it is

        ORDERED and ADJUDGED that both of Mr. Joseph’s Section 2254 petitions are denied

and dismissed in their entirety; that a certificate of appealability is granted with respect only to

Mr. Joseph’s claim that the prosecutor engaged in misconduct that violated Mr. Joseph’s due

process rights by posing questions to witnesses regarding alleged gang affiliation; that because

Mr. Joseph has not made a substantial showing of the denial of a constitutional right with respect

to his other asserted grounds for relief, a certificate of appealability is denied and shall not issue

as to those grounds; and that judgment is hereby entered in favor of respondent.

Dated: Brooklyn, New York                                            Douglas C. Palmer
       September 23, 2020                                            Clerk of Court

                                                               By:    /s/Jalitza Poveda
                                                                      Deputy Clerk
